DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05/27/2021 is acknowledged.
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/27/2021
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figure 1 is of low line quality. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 3-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al (5,665,272) in view of Tenney et al (2,857,332) and GB 2420615 of the IDS and Farshchian (2014/0260294) and optionally Schmidt (2,872,780).  Adams et al teach A pulse combustor system with improved startup and control comprising: a pulse combustor further comprising an inlet pipe 2 having a proximal [right] and distal end [left], with the inlet pipe having a first length and being in fluid communication with a combustion chamber 3, an exhaust pipe 6 having a proximal and distal end, with the exhaust pipe 6 having a second length greater than the first length of the inlet pipe 2 and being in fluid communication with the combustion chamber 3, the combustion chamber having a first end having a first opening [circa 10] for connecting to the proximal end of the inlet pipe for fluid communication between the combustion chamber and the inlet pipe and a second end having a second opening for connecting to the proximal end of the exhaust pipe 6 for fluid communication between the combustion chamber and exhaust pipe, a plurality of fuel injectors 1, 8, 10 disposed around at least the inlet pipe 2 or the combustion chamber 3 for injecting fuel under pressure into the inlet pipe 1 or combustion chamber 8, 10 for mixing with air ingressing from the distal end of the inlet pipe [left side of 2; note ambient air is inlet into 2 from what appears to be separately from the compressed air 18.  See Tenney et al for extrinsic evidence such pulse combustors have an inlet 14 which receives the fuel 19 and starting air 19, which is analogous to the compressed air of Adams, both pulse combustors used are analogous in or other predetermined operating states of the pulse combustor [e.g. start vs. run];	 wherein the plurality of fuel injectors 1, 8, 10 are capable of being selectively activated and deactivated by the pulse combustor controller for low-throttle or mid-throttle operations of the pulse combustor for pulse combustor startup or idling;	 wherein fewer than the total number of fuel injectors are activated during pulse combustor startup or idling for up to a maximum duty cycle of the pulse combustor; wherein the ignition subsystem includes a spark plug 12 electrically connected to the distal ends of the inlet pipe.  GB ‘615 is cited to teach the equivalence of valved pulse combustors, such as used by Adams et al, and valveless pulse combustors [see abstract] which inherently also allow gas jets to be output from distal ends of the inlet pipe.  It would have been obvious to one of ordinary skill in the art to employ a valveless combustor, which allows gas jets to be output from distal ends of the inlet pipe, as typical of the valveless pulse combustor, as an equivalent configuration used in the art.  Adams et al do not teach a sensor subsystem for continuously monitoring predetermined physical properties within the combustion chamber and generating output electrical signals representative of operating states of the pulse combustor that includes at least a pre-startup operating state and continuous operating state after pulse combustor startup; and … a pulse combustor controller electrically connected to the air supply subsystem, the plurality of fuel injectors, the ignition subsystem, and the sensor subsystem, with the pulse combustor controller being capable of electrically controlling the air subsystem, the fuel supply subsystem, the plurality of fuel injectors, and the ignition subsystem, and receiving electrical signals from the sensor subsystem, and with the pulse combustor controller further being capable of controlling selective activation and deactivation of fuel injectors of the plurality of fuel injectors for different operating states of the pulse combustor.  Farshchian teaches a pulse combustor with a sensor subsystem 1 for continuously monitoring predetermined physical properties [e.g. pressure] within the combustion chamber and generating output .  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al (5,665,272) in view of Tenney et al (2,857,332) and GB 2420615 of the IDS and Farshchian (2014/0260294) and optionally Schmidt (2,872,780), as applied above, and .
Contact Information

The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

July 16, 2021